UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 NICK R. SMITH,

         Petitioner,
            v.                                              Civil Action No. 20-301 (JEB)
 UNITED STATES OF AMERICA,

         Respondent.




                                  MEMORANDUM OPINION

       Pro se Petitioner Nick R. Smith’s habeas Petition strings together a series of farfetched

allegations, requiring sua sponte dismissal for lack of subject-matter jurisdiction.

       Smith commences his pleading thus: “Here now comes the Government of New Zion a

Sovereign Ecclesiastic State, the Petitioner On behalf of the HRM King Nicodemus (By the

people and the Constitution of New Zion King), aka Nicki Ray Smith a Citizens owned by (as

per Exhibit #’s 1,2,3 and 7,) and subject of New Zion an International Corporation and a

nonprofit Corporation in the USA . . . .” Pet. at 1-2. He later continues: “Petititioner’s now

shows the Worldwide objective claim of ‘stated claim’ that he is king of a kingdom of a country

of government established by god himself with blessing of the threat toward the authority of a

sovereign state of a new nation of freedom power of hope and peace and security justice . . .” Id.

at 3 (all caps deleted). There are further attachments purporting to show, e.g., the oath of

citizenship of New Zion, id., Exh. 2, a Certificate of Citizenship for King Nicodemus of New

Zion, id., Exh. 3, and the New Zion Constitution. Id., Exh. 4.




                                                 1
       On rare occasions, a court may dismiss a case sua sponte for lack of subject-matter

jurisdiction. This occurs where a complaint is “‘patently insubstantial,’ presenting no federal

question suitable for decision.” Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994) (quoting

Neitzke v. Williams, 490 U.S. 319, 327 n.6 (1989)) (additional citation omitted). This standard

requires that the “claims be flimsier than ‘doubtful or questionable’ – they must be ‘essentially

fictitious.’” Id. (quoting Hagans v. Levine, 415 U.S. 528, 536-37 (1973)). Claims that fall into

this category include “bizarre conspiracy theories, any fantastic government manipulations of

[the] will or mind, [and] any sort of supernatural intervention.” Id. As a general rule, this

procedural vehicle is “reserved for complaints resting on truly fanciful factual allegations,” while

12(b)(6) dismissals “cull legally deficient complaints.” Id. at 331 n.5.

       As Petitioner’s status and thus his factual allegations are fanciful at best, the Court will

dismiss the case without prejudice. In any event, the only possible legal claims he articulates

relate to state trial proceedings in Georgia, see Pet. at 3-4, which this Court has no power to

review. A separate Order memorializing the dismissal will issue this day.




                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge

Date: February 7, 2020




                                                 2